B. B. Burns, P. J.
The Kent County Intermediate Board of Education passed a resolution condemning appellants’ property for school purposes. In a jury trial the verdict was in favor of the board on the issue of necessity, and compensation for property loss was set at $30,400.1
Attacking the jurisdiction of the trial court, the appellants assert the following issue:
Was the election of the Kent County Intermediate Board of Education members unconstitutional, depriving the court of subject matter jurisdiction, because the members were elected in a manner contrary to the “one man, one vote” requirement of the equal protection clause of the Federal Constitution?
The board members were selected in compliance with PA 1962, No 190, MCLA § 340.294a (Stat Ann 1968 Bev § 15.3294[1]), which provides in part:
“The members of the board shall be elected biennially on the first Monday in June by a body composed of 1 member of the board of education of each constituent school district, who shall be designated by the board of education of the constituent school district of which he is a member.”
By virtue of this selection procedure the Grand Bapids School District has only 1 of 20 votes cast in the election of the board members, although it contains approximately one-half of the county’s population.
This same issue involving the same school board was presented to the United States Supreme Court *544in the case of Sailors v. Kent Board of Education (1967), 387 US 105 (87 S Ct 1549, 18 L Ed 2d 650). The Court in Sailors held that the “one man, one vote” principle was not applicable to the county board of education members since the method of selection was appointive rather than elective. In addition, the Court felt it important that the board’s functions were “essentially administrative” rather than legislative.
Defendants argue that the functions of the board are now essentially legislative and that two post-Sailors decisions require application of the “one man, one vote” principle to their case. We disagree.
Both of the decisions relied on by defendants specifically preserve the Sailors decision while extending the “one man, one vote” principle to local government bodies.
In Avery v. Midland County (1968), 390 US 474, 485 (88 S Ct 1114, 1120, 20 L Ed 2d 45, 53) the Court said:
“Last term, for example, the court upheld a procedure for choosing a school board * * * of component districts even though the component boards had equal votes and served unequal populations. Sailors v. Kent Board of Education (1967), 387 US 105 (87 S Ct 1549, 18 L Ed 2d 650).”
Also in Hadley v. Junior College District (1970), 397 US 50, 58 (90 S Ct 791, 796, 25 L Ed 2d 45, 52) the Court stated:
“We have also held that where a state chooses to select members of an official body by appointment rather than election, and that choice does not itself offend the constitution, the fact that each official does not ‘represent’ the same number of people does not deny those people equal protection of the laws. Sailors v. Kent Board of Education (1967), 387 US 105 (87 S Ct 1549, 18 L Ed 2d 650).”
*545The crucial fact in the Avery and Hadley decisions was that the method employed to select the members to the local governmental bodies was by popular election. The “legislative-administrative” test, used to some degree in the Sailors decision, was doubted in Avery2
3and rejected in Hadley? The Hadley decision considers the selection of officials by popular election to be the relevant criterion for apportionment purposes.4
The system of selecting the board members by combining elective and appointive procedures was expressly upheld in Sailors and it has not been invalidated by subsequent decisions.
Affirmed. No costs, a public question being involved.
All concurred.

 The decisions on necessity and compensation are not questioned on appeal.


 Avery v. Midland County (1968), 390 US 474, 482 (88 S Ct 1114, 1119; 20 L Ed 2d 45, 52).


 Hadley v. Junior College District (1970), 397 US 50, 55, 56 (90 S Ct 791, 794, 795; 25 L Ed 2d 45, 50, 51).


 The apportionment rule is to be invoked according to the Hadley case, supra, 397 US 50, 56, "whenever a state or local government decides to select persons by popular election to perform governmental functions.” (Emphasis supplied.)